Citation Nr: 1700905	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  13-20 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for low back disability and, if so, whether the claim may be granted.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss disability and, if so, whether the claim may be granted.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

To the extent that the RO found that new and material evidence had been submitted to reopen any of the above claims for service connection, the Board notes that the Board must determine on its own whether new and material evidence has been submitted to reopen a claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issue of entitlement to service connection for low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for a low back disability was denied in an August 2004 rating decision.  The Veteran was notified of that decision but did not initiate an appeal, and no new and material evidence was received within one year of notification of that decision.

2.  Evidence received subsequent to the August 2004 rating decision includes evidence that is not cumulative or redundant, and relates to an unestablished fact necessary to reopen the claim for a low back disability.

3.  The claim for service connection for service connection for a bilateral hearing loss disability was denied in a November 1981 rating decision.  The Veteran was notified of that decision but did not initiate an appeal, and no new and material evidence was received within one year of notification of that decision.

4.  Evidence received subsequent to the November 1981 decision includes evidence that is cumulative or redundant, and does not relate to an unestablished fact necessary to reopen the claim for a bilateral hearing loss disability.

5.  Tinnitus is not shown in service or for many years after service, and it is not etiologically related to service, to include acoustic trauma in service.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision that denied service connection for a low back disability is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The November 1981 rating decision that denied service connection for a bilateral hearing loss disability is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2016).

4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in April 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA is not required to provide a medical examination or obtain a medical opinion until new and material evidence has been presented.  38 C.F.R. § 3.159(c)(4).  Notwithstanding, VA afforded the Veteran VA examinations in these matters, and obtained medical opinions supported by a complete medical rationale.

To the extent that the Veteran has reported he was awarded disability benefits from the Social Security Administration (SSA) pertaining to his low back, this is addressed in the remand portion of the decision below.  Notably, the record reflects no indication that SSA records are relevant to the claims for hearing loss or tinnitus; as such, remand of these matters due to outstanding SSA records is not necessary.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009) (VA's duty to assist is limited to obtaining relevant SSA records, defined as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim.").

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claims; the Board is also unaware of any such evidence.


II. Reopening Previously Denied Claims

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

1.  Low Back Disability

Having carefully reviewed the record, the Board finds that new and material has been submitted to reopen the previously denied claim for service connection for a low back disability.  The claim was denied in an August 2004 rating decision because the evidence failed to show that this claimed disorder was related to service.  The RO notified the Veteran that his claim had been denied in an August 2004 letter.  No appeal was filed, and no new and material evidence was received within one year of notification of that decision.  Accordingly, the August 2004 decision became final.

The Veteran requested in March 2010 that VA reopen the previously denied claim. See VA From 21-4138 (March 2010).  Evidence in support of the request to reopen the claim includes private medical evidence showing the presence of lumbar spondylosis with fixed loss of lordosis and an opinion linking that condition to service.  See Medical Treatment Record - Non-Government Facility (August 2010).  Specifically, a private physician opined in August 2010 that "it was highly likely that the patient's intermittent lumbar pain during active duty service was related to lumbar spondylosis which progressed through active duty until today where the disease severity is high and incapacitated."

The recent evidentiary submissions are not cumulative or redundant, and relate to an unestablished fact necessary to reopen the claim for a low back disability.  Therefore, as new and material evidence to reopen the previously disallowed claim has been submitted, the petition to reopen is granted.

2.  Bilateral Hearing Loss Disability

Having carefully reviewed the record, the Board finds that new and material has not been submitted to reopen the previously denied claim for service connection for a bilateral hearing loss disability.  The claim was denied in a November 1981 rating decision because the evidence failed to show that this claimed disorder was incurred in service.  The RO did not dispute the existence of a hearing loss disability, which was shown on an audiogram dated in September 1981.  The RO notified the Veteran that his claim had been denied in a November 1981 letter.  No appeal was filed, and no new and material evidence was received within one year of notification of that decision.  Accordingly, the November 1981 rating decision became final.

The Veteran requested in March 2010 that VA reopen the previously denied claim.  See VA From 21-4138 (March 2010).  Other than the Veteran's own statements, he has not submitted evidence in support of the request to reopen the claim.  Evidence added to the record since the prior denial includes VA treatment records and private medical records, which do not reflect any medical opinion on the etiology of the Veteran's hearing loss disability.  See Medical Treatment Record - Non-Government Facility (August 2010); Medical Treatment Record --Government Facility (April 2012); Medical Treatment Record --Government Facility (March 2011); Medical Treatment Record --Government Facility (July 2010); Medical Treatment Record --Government Facility (May 2004); CAPRI (July 2013); and CAPRI (December 2014).  These records, while new, are not material to the matter as they do not show that the Veteran had a hearing loss disability during service, or that is related to his service.

Also, since the claim was previously denied in November 1981, VA obtained a VA audiological examination and medical opinion dated in July 2010.  The medical opinion does not link the Veteran's hearing loss disability to service.  Therefore, while the evidence is new, it is not material as it does not establish a fact necessary to reopen the claim.

Therefore, as new and material evidence to reopen the previously disallowed claim has not been submitted, the petition to reopen is denied.

III.  Service Connection

The Veteran seeks service connection for tinnitus.  See VA Form 21-4138 (March 2010).  He argues that this is "a direct result of the constant noise exposure and frequent acoustic trauma that I sustained while serving on active duty in the United States Navy."  Id.  He noted that he had "acoustic trauma" from his military work as an aircraft mechanic.  See Notice of Disagreement (March 2011).




Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Tinnitus shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for tinnitus.  Tinnitus is not shown in service or for many years after service, and it is not etiologically related to service, to include acoustic trauma in service.

STRs reflect no complaints or findings for tinnitus or like-symptoms (i.e. ringing ears).  An August 1975 treatment note shows that the Veteran was seen for otitis externa, but there were no complaints of ringing ears or other similar symptoms.  Report of separation examination dated in March 1977 reflects normal clinical evaluation of all systems.

The Veteran did not report tinnitus on his original VA disability application, wherein he claimed service connection for hearing loss.  See VA Form 21-526 (October 1981).  However, an audiogram (Form DD 2215) dated in September 1981 reflects that the Veteran was a civilian employee with the Naval service as a sheet metal mechanic.  The examiner remarked that the Veteran had ringing ears.  Report of VA examination dated in July 2010 reflects that the Veteran reported tinnitus beginning in 1980.  The examiner opined that tinnitus is not caused by or a result of in-service acoustic trauma in view of the STRs showing no complaints/diagnosis of tinnitus in service and considering the audiometric findings in service.  In this regard, the examiner noted that the STRs show "no positive hearing threshold shift in either ear when comparing separation examination results to those from the time of enlistment."  A July 2012 VA treatment record shows subjective tinnitus.  See CAPRI (December 2014).

The evidence shows that tinnitus was not present in service or within the initial post separation period.  Complaints of tinnitus are first documented years after service separation.  The Veteran has not contended nor does the evidence show symptoms of tinnitus beginning in service and continuing thereafter.  Rather, the Veteran theorizes that his post-service onset of tinnitus is etiologically related to acoustic trauma associated with his work in service.  The Board accepts that the Veteran is competent to report his symptoms (i.e. ringing ears), treatment, and onset.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to opine that his condition is etiologically related to acoustic trauma in this instance given the delayed onset as he lacks the requisite medical expertise and the etiology is not susceptible to lay observation.  See Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see also, Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  Therefore, the Board finds that the Veteran's statements on etiology have diminished probative value.

The Board assigns greater probative value to the STRs that show normal clinical evaluation at service separation and no complaints of tinnitus, to include when the Veteran was seen for other ear complaints, and the negative VA medical opinion dated in July 2010.  This evidence is more probative as it was prepared by skilled, medical professionals, and the July 2010 VA opinion was prepared after review of the claims file.  This coupled with the years intervening service and the first documented complaints of tinnitus weigh against the claim.  The Board notes that there is no favorable medical opinion to weigh against the July 2010 VA medical opinion.

Accordingly, because the weight of the evidence of record is against the claim, the claim is denied.  As the evidence is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

The petition to reopen the previously disallowed claim for service connection for a low back disability is granted.

The petition to reopen the previously disallowed claim for service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.



REMAND

VA's duty to assist includes obtaining records in Federal custody and making reasonable efforts to obtain those records not in Federal custody.  38 C.F.R. § 3.159.  In this case, the Veteran reported in September 2014 that he was "100% disabled for SSA" due to his back disorder and requested that that VA obtain those medical records associated with the award of Social Security Administration (SSA) benefits.  See VA Form 21-4142 (September 2014).  As such, the record suggests that there are outstanding medical records pertaining to the low back disorder.  Therefore, to ensure that VA has met its duty to assist the Veteran, remand is necessary to obtain the SSA records associated with that disability claim.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also, Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009) (the Federal Circuit Court acknowledged that VA's duty to assist was limited to obtaining relevant SSA records, and defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim.").

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should identify and obtain any outstanding pertinent VA and/or private treatment records not already of record.

2.  The AOJ should obtain all SSA records, including a copy of the award letter.  Any negative search results should be noted in the record.

3.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


